Exhibit 10.18

LOGO [g96725g77d96.jpg]

September 29, 2008

Sandra Tillett

______________________

______________________

Dear Sandra:

In recognition of the important contributions you have made, and we expect you
will continue to make, to the success of Charlotte Russe Holding, Inc. and its
subsidiaries (the “Company”), I am pleased to formalize in writing our
commitment to you concerning the terms of your employment as the Company’s
Executive Vice President, Store Operations. This Agreement amends, restates and
supersedes your prior offer letter with the Company dated April 7, 2008 (the
“Prior Offer Letter”) and shall be effective retroactively to August 1, 2008.

Duties. You will perform and discharge your duties and responsibilities
faithfully, diligently and to the best of your ability. You will devote
substantially all of your working time and efforts to the business and affairs
of the Company. You shall have such duties and responsibilities as are
consistent with the position of Executive Vice President, Store Operations and
as required by the Company’s Chief Executive Officer or the Board of Directors
of the Company (the “Board”).

Base Salary. Your base salary will be paid at the rate of $6,730.77 per week
($350,000 gross a year); paid bi-weekly with payroll. Annually throughout your
employment, your performance and salary will be reviewed. All payments under
this paragraph or any other paragraph of this Agreement will be made in
accordance with the regular payroll practices of the Company, reduced by
applicable federal and state withholdings.

Cash Incentive Bonus. Commencing with the Company’s 2008 fiscal year, you will
be eligible to receive an annual cash incentive bonus in accordance with the
Company’s Executive Officer Compensation Program as in effect from time to time
(the “Program”) and as determined by the Board or its Compensation Committee, in
its sole discretion, based upon your achievement and the Company’s achievement
of annual performance goals established by the Board or its Compensation
Committee at the beginning of each fiscal year. In order to receive any annual
cash incentive bonus, you must be actively employed at the completion of the
Company’s applicable fiscal year and at the time the annual incentive bonus is
paid out. All decisions by the Board or its Compensation Committee pertaining to
bonus eligibility and/or achievement are final.

Notwithstanding anything in the above paragraph, for the period from your start
date until the end of the Company’s 2008 fiscal year, the Company will guarantee
you a minimum cash incentive bonus of $60,000 gross. In order to receive this
guaranteed bonus, you must be actively employed by the Company at the completion
of the Company’s 2008 fiscal year and at the time that the bonus is paid out.

Equity Compensation. In connection with the commencement of your employment with
the Company, you received an option to purchase 10,000 shares of the Company’s
Common Stock on the terms and conditions set forth in the Prior Offer Letter.
Commencing with the Company’s 2009 fiscal year, you will be eligible to receive
additional annual equity compensation in accordance with the Program and as
determined by the Board or its Compensation Committee, in its sole discretion.

Relocation Allowance. The Company has reimbursed, and will continue to
reimburse, you for moving related expenses including moving company charges,
travel (air or auto), food, and lodging expenses related to the actual process
of relocation not to exceed $25,000 incurred during the 24 months following your
start date. In addition, pursuant to the Prior Offer Letter, the Company has
reimbursed you for costs related to the buy-out of your prior lease of your
Manhattan apartment in the amount of $15,325. To the



--------------------------------------------------------------------------------

extent any of these relocation reimbursements were or are taxable to you, they
will be “grossed up” accordingly at the end of the applicable calendar year. In
addition, pursuant to the Prior Offer Letter, the Company previously reimbursed
you for costs related to temporary housing in San Diego for three months from
your start date, subject to the terms and conditions of the Relocation Agreement
entered into between you and the Company (the “Relocation Agreement”). In the
event that you voluntarily resign your employment within 24 months of your start
date, all relocation reimbursements that have been paid to you or on your behalf
must be paid back to the Company.

Benefits. You will accrue three weeks of paid vacation per year, to be taken at
such times as you and the Company mutually agree upon. Any additional weeks of
vacation earned per year will accrue according to Company policy. In addition,
you will also accrue five health leave days per year. You will be eligible to
participate in all benefit and welfare plans made generally available to senior
management executives of the Company, as in effect from time to time, subject to
Company’s right to modify or terminate such plans or benefits at any time with
respect to employees of similar rank and title.

401K. Eligibility for enrollment occurs quarterly after one year of continuous
employment. As an additional benefit, the Company will match your contribution
at the rate of 25% for up to 4% of your eligible pay. The Company match portion
of this savings plan has a vesting schedule of 25% per employment year.

Termination of Employment and Severance. You understand and agree that this
Agreement is not meant to constitute a contract of employment for a specific
term, and consequently your employment will be “at-will”. What this means is
that either you or the Company may terminate your employment at any time,
without notice and with or without “Cause” (as defined herein). If the Company
terminates your employment for Cause, or you terminate your employment, the
Company’s only obligation to you under this Agreement will be to continue to pay
your base salary through the date of termination and pay to you any unused
earned vacation as of the last date of your employment. If, however, the Company
terminates your employment for any reason other than for Cause, excluding your
death or disability (defined as your inability to perform your duties hereunder
by reason of any physical or mental incapacity that results in your satisfaction
of all requirements necessary to receive benefits under the Company’s long-term
disability plan due to a total disability), the Company will continue to pay
your base salary for a period of 12 months following the effectiveness of the
General Release (as defined below); provided that if you are a “specified
employee” within the meaning of U.S. Internal Revenue Code Section 409A
(“Section 409A”) at the time your employment terminates, any payment that is not
exempt from Section 409A but that would otherwise be payable within the
six-month period beginning with your termination date shall be paid on the first
day of the month that follows the end of such six-month period.

There are certain conditions that must be met in order for you to receive any
severance payment under this Agreement. First, you must sign a general release
agreement in favor of the Company and in a form reasonably acceptable to the
Company (the “General Release”), within the applicable time period set forth
therein, but in no event more than 45 days following termination, and permit the
release of claims contained therein to become effective in accordance with its
terms. Second, you must abide by all terms of this Agreement. The Company shall
have the right to cease making any severance payment under this Agreement in the
event you breach any provision of it. Third, any severance payment(s) made to
you under this Agreement shall be offset by the amount of any income earned by
you following your termination and will cease altogether when you obtain a new
position which pays you compensation equal to or higher than your rate of
compensation as of the last date of your employment with the Company. You will
not be entitled to any fringe benefits following termination of employment,
except as specifically provided in writing in the applicable benefit plan or
policy.

For purposes of this Agreement, “Cause” means (i) willful breach of duty, gross
neglect of duty, gross carelessness or gross misconduct in the performance of
your duties; (ii) commission of a felony or other crime involving moral
turpitude; (iii) commission of any act of dishonesty involving the Company;
(iv) the unauthorized disclosure of material privileged or confidential
information related to the Company or its employees, except as may be compelled
by legal process or court order; (v) the commission of a willful act or omission
which violates material Company policy, procedures or otherwise constitutes
unethical or detrimental business conduct; (vi) alcohol or controlled substance
abuse that materially impacts the performance of your duties; or (vii) any other
willful act or omission which, in the opinion of the Board has, or is reasonably
likely to have, a material adverse impact upon the Company; provided, however,
that with respect to the first occurrence of any of the acts specified in
clauses (i), (v), (vi) and (vii) above, you will have an opportunity to cure
such act, violation or condition after receiving written notice from the
Company. The amount of time to cure such act, violation or condition shall be in
the sole discretion of the Company.



--------------------------------------------------------------------------------

Restricted Activities. During the term of your employment with the Company, you
will not, directly or indirectly, be connected as an officer, employee, board
member, consultant, advisor, owner or otherwise (whether or not for
compensation) with any business which competes with any business of the Company
or its subsidiaries in any area where such business is then being conducted or
actively planned by the Company or a subsidiary. During the term of your
employment with the Company, and for a period of two years thereafter, you will
not, and you will not assist any other person or entity to, hire or solicit the
employment of any employees of the Company or any of its subsidiaries (or any
person who in the prior six months was such an employee) or otherwise seek to
induce any such employee to terminate his or her employment with the Company or
any of its subsidiaries. Other than in connection with the performance of your
duties for the Company, you will not disclose to any person or entity any
information obtained by you while in the employ of the Company, the disclosure
of which may be adverse to the interests of the Company, or use any such
information to the detriment of the Company. You understand that your
commitments in this paragraph are in exchange for the Company’s commitments to
you in this Agreement, and that the restrictions contained in the preceding two
sentences apply after your employment terminates, regardless of the reason for
such termination.

Miscellaneous. The headings in this Agreement are for convenience only and do
not affect the meaning hereof. This Agreement (together with the Program and the
Relocation Agreement) constitutes the entire agreement between the Company and
you, and supersedes any prior communications, agreements and understandings,
whether written or oral, with respect to your employment and compensation and
all matters pertaining thereto, including without limitation the Prior Offer
Letter. This Agreement shall be governed by and construed in accordance with the
law of the State of California. Should any action or proceeding be brought to
construe or enforce the terms and conditions of this Agreement, the losing party
will pay to the prevailing party all court costs and reasonable attorneys’ fees
and costs incurred in such action or proceeding. Please also understand that by
no means does the Company wish you to undertake any activities on behalf of
Charlotte Russe that would cause you to violate the terms of any noncompete
agreement or any other obligation you may be under by virtue of your employment
prior to the Company or otherwise, and you expressly agree that you shall not do
so in connection with your employment with the Company.

Disputes. Any dispute between the Company and you concerning the meaning or
interpretation of this Agreement, or any alleged breach thereof, shall be
resolved in a binding arbitration to be conducted in San Diego, California
before a single neutral arbitrator to be selected by the parties from a list of
arbitrators on the Employment Dispute Panel of the Judicial Arbitration and
Mediation Service. Arbitration shall be initiated by the party desiring
arbitration by serving written notice to the other party. Said arbitration shall
be conducted no later than 120 days following the date of said written notice,
absent the written agreement of the parties otherwise. The prevailing party in
such an arbitration shall be entitled to costs of suit and attorneys’ fees, in
addition to any award by the arbitrator.

Partial Invalidity. If the application of any provision of this Agreement is
held invalid or unenforceable, the remaining provisions shall not be affected,
but will continue to be given full force and in effect as if the part held
invalid or unenforceable had not been included.



--------------------------------------------------------------------------------

Acceptance. In accepting the terms and conditions reflected in this Agreement,
you represent that you have not relied on any agreement or representation, oral
or written, express or implied, that is not set forth expressly in this
Agreement. If this Agreement reflects your understanding, please sign and return
a copy to me, whereupon it shall become a binding agreement between the Company
and you.

 

Very truly yours,     Charlotte Russe Holding, Inc.     By:   /s/ Leonard H.
Mogil         Leonard H. Mogil         Chief Executive Officer      

 

Accepted and Agreed To:     /s/ Sandra Tillett     September 29, 2008 Sandra
Tillett     Date